113 S.E.2d 924 (1960)
252 N.C. 474
Evelyn H. KRIDER
v.
William Arthur MARTELLO and Curry W. Krider.
No. 521.
Supreme Court of North Carolina.
May 4, 1960.
*925 Thomas W. Seay, Jr. and John C. Kesler, Salisbury, for plaintiff appellee.
Linn & Linn, Salisbury, for defendant appellant.
RODMAN, Justice.
The record and brief present only this question: Did the court err in refusing to allow the motion to nonsuit?
Appellant contends that the motion should have been allowed because plaintiff failed to establish her allegation that defendant entered the intersection when forbidden to do so by a red light.
Each defendant made statements to traffic officers investigating the collision. Each told the officer the light was green on his side. Plaintiff testified that the light was green as appellant approached the intersection but that she last saw it when two or three car lengths away.
There is merit in the contention that plaintiff failed to establish her allegation that defendant violated the ordinance relating to the traffic light, but that was not the only charge of negligence leveled at appellant. He was charged with a violation of G.S. § 20-141, which requires operation at a reasonable speed. This statute fixes maximum reasonable speeds under varying conditions.
Plaintiff's evidence places this intersection in a 20 m. p. h. speed zone. Appellant informed the investigating officer he was traveling about 35 m. p. h. in the 20 m. p. h. zone. In addition to the statement made by appellant with respect to his speed, plaintiff testified that he was traveling 30-35 m. p. h.
Operation at a speed in excess of that lawfully prescribed was a negligent act. Arnett v. Yeago, 247 N.C. 356, 100 S.E.2d 855; Stegall v. Sledge, 247 N.C. 718, 102 S.E.2d 115. The admissions made by appellant as related by the investigating officer, supported by plaintiff's testimony with respect to speed, were sufficient to require a jury determination of the charge *926 of unreasonable speed and such speed as the proximate cause of the injury.
It is true, as appellant contends, that there must be allegata and probata to support a verdict and judgment, but this does not mean that a plaintiff cannot recover unless there is proof of each alleged negligent act. It is sufficient to impose liability to establish any one of the negligent acts enumerated in the complaint which proximately results in the damage claimed. Andrews v. Sprott, 249 N.C. 729, 107 S.E.2d 560; Queen City Coach Co. v. Burrell, 241 N.C. 432, 85 S.E.2d 688.
Affirmed.